Case:19-02714-EAG13 Doc#:18 Filed:10/01/19 Entered:10/01/19 15:29:26                       Desc: Main
                           Document Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF PUERTO RICO


   IN RE:

   BRYAN QUIROS IRIZARRY                                  CASE NO. : 19-02714 EAG
   SSN xxx-xx-3052

   DEBTOR                                                Chapter 13

                   REPLY TO TRUSTEE’S REPORT ON CONFIRMATION

   TO THE HONORABLE COURT:

            COME NOW, debtors, Bryan Quiros Irizarry , through the undersigned attorney and

   respectfully avers and prays:

            1.     That the trustee filed an unfavourable report on confirmation in the present

                   case stating. “Debtor has failed to file 2016 tax return.” Alleging the debtor

                   purchased a vehicle in March 2014 in Tennessee and that he may need to file

                   1049 P.R.

            2.     The debtor was not employed in 2016 and therefore need not file 1040 PR or

                   state tax returns for year 2016.

            3.     The debtor has made an unsworn statement pursuant to 28 U.S. Code §1746,

                   in which he explains how he acquired the car, (in which he had no credit or

                   job) that his father was going to make the car payments and the reason for the

                   deficiency. See Exhibit I

            WHEREFORE, the debtor prays that the Court take notice and that the case may be

   confirmed since it meets the requirements of § 1322 and 1325.

            Certificate of Service: I hereby certify that on this date I have electronically

   filed the foregoing with the Clerk of the Court using the CM/ECF System which will

   send notification of such filing to the US Trustee, to all CM/ECF participants, and to
Case:19-02714-EAG13 Doc#:18 Filed:10/01/19 Entered:10/01/19 15:29:26            Desc: Main
                           Document Page 2 of 3



   all creditors as per the matrix mailing list.


   In Yauco, Puerto Rico, this 1 day of October, 2019.


                                                        /s/ Nydia González Ortiz
                                                    NYDIA GONZALEZ ORTIZ, ESQ
                                                            USDC-PR 124006
                                                            Attorney for debtor
                                                   SANTIAGO & GONZALEZ LAW, LLC
                                                            11 Betances Street
                                                       Yauco, Puerto Rico 00698
                                                     Tels: (787) 267-2205/267-2252
Case:19-02714-EAG13 Doc#:18 Filed:10/01/19 Entered:10/01/19 15:29:26                                            Desc: Main
                           Document Page 3 of 3



                               UNSWORN STATEMENT


        I, Bryan Quiros Irizarry, of legal age, single, employed, and resident of Yauco, Puerto
 Rico declare under oath as follows:

        1.      That the circumstances stated above are true.

        2.      That in the year 2016, I was residing with my father in the State of Tennessee.

        3.      That I needed a car to travel and on April 1, 2016, I went to the dealer "Buy Here
                Pay Here" , which offered financing through the dealer.

        4.      I did not have credit but, I was informed by the dealer that was not a problem.

        5.      That my father was going to make the car payments meantime.

        6.      That I purchase a 2003 Infinity which turn out to be a real lemon and a week later
                took it back to the dealer for repair.

        7.     That the car was never repaired and we did not make payments on the car, and
               after dispute with the dealer I did not continue and finally the car was sold
               months later for $ 1,400.00 declaring a deficiency ..

        8.     That in the year 2016 I did not file income tax return since, I was a student and did
               not work in the United States or Puerto Rico.

        9.     That! sign this document under 28 U.S. Code§ 1746.Unswom declarations under
               penalty of perjury.

        In Yauco, Puerto Rico this 1 day of Octoher of 2019 ...


                                                 ~-'- -f2/~.~
                                                  --   .
                                                                  ...
                                                                  ,

                                                                              - ........OW_.. ~.'H:~~,..,."".




                                                      Bryan Quiros Irizarry
